732 F.2d 554
116 L.R.R.M. (BNA) 2183, 101 Lab.Cas.  P 11,029
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FOX PAINTING COMPANY, Respondent.
No. 83-5142.
United States Court of Appeals,Sixth Circuit.
Argued March 13, 1984.Decided April 25, 1984.

Elliott Moore, Deputy Associate Gen. Counsel, Helen Morgan, L. Pat Wynns, Ellen Boardman, argued, N.L.R.B., Washington, D.C., for petitioner.
C. Wayne Shepherd, Donald P. Wagner, Stoll, Keenon & Park, Robert F. Houlihan, argued, Lexington, Ky., for respondent.
Before ENGEL and MARTIN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
This case is before the Court on the application of the National Labor Relations Board for enforcement of its order issued against respondent Fox Painting Company, dated August 16, 1982.  Reference is made to the decision and order of the Board, reported at 263 N.L.R.B. No. 71, for a recitation of pertinent facts.


2
Upon consideration of the briefs and oral argument of counsel, and the entire record, the Court concludes that substantial evidence on the record as a whole supports the Board's finding that the respondent violated Section (8)(a)(5) and (1) of the National Labor Relations Act by abrogating the collective bargaining agreement with the Union and by withdrawing recognition from the Union.    Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951).


3
Accordingly, enforcement of the order of the Board is granted.  No costs are taxed.  The parties will bear their own costs in this Court.